SCHEDULE A to the Operating Expenses Limitation Agreement (as amended on September 17, 2015 to add Class A, Class C and Class F shares to the Shenkman Floating Rate High Income Fund) Advisors Series Trust Fund and Share Class Operating Expense Limit as a Percentage of Average Daily Net Assets Shenkman Short Duration High Income Fund Class A Class C Class F Institutional Class 1.00% 1.75% 0.75% 0.65% Shenkman Floating Rate High Income Fund Class A Class C Class F Institutional Class 0.89% 1.64% 0.64% 0.54% ADVISORS SERIES TRUST SHENKMAN CAPITAL MANAGEMENT, INC. on behalf of the Funds listed on Schedule A By:/s/ Douglas G. Hess By:Mark R. Shenkman Name:Douglas G. Hess Name:Mark R. Shenkman Title:President Title:President 1
